DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Examiner recognizes that all original objections previously stated for the original specification and claims are overcome by the amendments made by the Applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments titled Remarks of 03/04/2022 with respect to the 35 U.S.C. § 112(f) invocation of claim(s) 8 on page 9 have been fully considered and is persuasive. The 35 U.S.C. § 112(f) invocation of claim(s) 8 of 12/07/2021 has been withdrawn.
Applicant’s arguments titled Remarks of 03/04/2022 with respect to the objections of claim(s) 1, 6, and 8 on page 9 have been fully considered and is persuasive. The objections of claim(s) 1, 6, and 8 of 12/07/2021 has been withdrawn.
Applicant’s arguments titled Remarks of 03/04/2022 with respect to the 35 U.S.C. § 102 rejections of claim(s) 1-14 on pages 9-12 have been considered have been considered but they are not persuasive.
The Applicant argues on Pages 9-12 that Schroeder does not teach generate a 
control signal in order to control an availability of the driver support function for the road segment based on the comparison in order to make the driver support function available for an occupant of the ego-vehicle when: at least one external vehicle of the at least one external vehicle has been confirmed to have a relative velocity below the maximum velocity threshold during a first time period; and no external vehicles of the at least one external vehicle has been confirmed to have a relative velocity above the maximum velocity threshold during a second time period of the original claim 1. The Examiner argues that Schroeder in Paragraphs [0005], [0072], and [0077] teaches switching over to a congestion-pilot function mode when a relative velocity of the vehicle with regard to other vehicles lies within a permitted range, i.e. the other vehicle is below a maximum threshold velocity during any time period. The Examiner argues that “during a first time period” and “a second time period” are relatively broad terms and that the Schroeder reference discloses without explicitly pointing to it. The generation… occurs during any time period. The Examiner further notes that Shalev-Shwartz et al. (US 2019/0291728, hereinafter Shalev-Shwartz) teaches in Paragraph [0189] a .5 to 1.5s time period for vehicle control analysis in the dependent claim 7. 
	Therefore, the examiner maintains the applicability of the reference(s) for the reasons above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder et al. (US 2018/0011497, hereinafter Schroeder; already of record in the IDS).

Regarding claim 1, Schroeder discloses:
A control system for an ego-vehicle traveling in a first direction in a first lane on a road segment, wherein the ego-vehicle has a driver support function for autonomously manoeuvring the ego-vehicle (Abstract; Paragraph [0055]-[0056]), the control system comprising control circuitry (Paragraphs [0059]-[0060])) configured to:
obtain sensor data comprising information about a surrounding environment of the ego-vehicle (Paragraphs [0057] and [0061]);
determine a relative velocity, with respect to the ego-vehicle, of at least one external vehicle traveling in a second lane adjacent to the first lane based on the obtained sensor data (Paragraph [0077], i.e. condition f);
compare the determined relative velocity to a maximum velocity threshold (Paragraphs  [0033] and [0077],  i.e. a permitted or predefined velocity range contains a maximum velocity threshold); and
generate a control signal in order to control an availability of the driver support function for the road segment based on the comparison in order to make the driver support function available for an occupant of the ego-vehicle (Paragraphs [0005], [0072], and [0077], i.e. switching over to a congestion-pilot function mode when a relative velocity of the vehicle with regard to other vehicles lies within a permitted range, i.e. the other vehicle is below a maximum threshold velocity) when:
at least one external vehicle of the at least one external vehicle has been confirmed to have a relative velocity below the maximum velocity threshold during a first time period (Paragraphs [0005], [0072], and [0077], i.e. switching over to a congestion-pilot function mode when a relative velocity of the vehicle with regard to other vehicles lies within a permitted range, i.e. the other vehicle is below a maximum threshold velocity during any time period); and 
no external vehicles of the external at least one vehicle has been confirmed to have a relative velocity above the maximum velocity threshold during a second time period (Paragraphs [0005], [0072], and [0077], i.e. switching over to a congestion-pilot function mode when a relative velocity of the vehicle with regard to other vehicles lies within a permitted range, i.e. the other vehicle is below a maximum threshold velocity during any time period).

Regarding claim 2, Schroeder discloses all of the limitations of claim 1. Additionally, Schroeder discloses:
wherein the driver support function is available for the occupant of the ego-vehicle (Paragraph [0017], i.e. available for the driver of the vehicle), and wherein the control circuitry is configured to:
generate the control signal in order to control the availability of the driver support function for the road segment based on the comparison in order to maintain the driver support function as available for the occupant of the ego-vehicle until (Paragraphs [0005], [0044], [0072], and [0077], i.e. switching over from a congestion-pilot function mode back to standard mode when a situation that has led to the switch from the first operating mode to the second operating mode is no longer present, i.e. a relative velocity of the vehicle with regard to other road users lies outside a permitted range, i.e. is above a maximum threshold velocity):
no external vehicles of the at least one external vehicle has been confirmed to have a relative below the maximum velocity threshold during the first time period (Paragraphs [0005], [0044], [0072], and [0077], i.e. switching over from a congestion-pilot function mode back to standard mode when a situation that has led to the switch from the first operating mode to the second operating mode is no longer present during any time period); or
an external vehicle of the at least one of external vehicle has been confirmed to have a relative velocity above the maximum velocity threshold (Paragraphs [0005], [0044], [0072], and [0077], i.e. switching over from a congestion-pilot function mode back to standard mode when a situation that has led to the switch from the first operating mode to the second operating mode is no longer present, i.e. a relative velocity of the vehicle with regard to other road users lies outside a permitted range, i.e. is above a maximum threshold velocity during any time period).

Regarding claim 3, Schroeder discloses all of the limitations of claim 1. Additionally, Schroeder discloses: wherein the driver support function is a traffic jam pilot function (Paragraphs [0005], [0072], and [0077], i.e. a congestion-pilot function is a traffic jam pilot function).

Regarding claims 8, 9, and 14, the claim(s) recites analogous limitations to claim(s) 1
above, and are therefore rejected on the same premise.
	Regarding claim 14, Schroeder further discloses: A non-transitory computer-readable storage medium storing one or more instructions which, when executed by one or more processors of a vehicle control system, the one or more instructions for performing (Claim 26)…

Regarding claim 10, the claim(s) recites analogous limitations to claim(s) 2
above, and are therefore rejected on the same premise.

Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 3
above, and are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder.

Regarding claim 4, Schroder discloses the control system of claim 1. Schroder does not 
explicitly disclose: wherein the maximum velocity threshold is in the range of 40 km/h and 80 km/h. 
However, Schroeder suggests: wherein the maximum velocity threshold is in a range of 40 km/h and 80 km/h (Paragraphs [0033] and [0077], i.e. a permitted or predefined velocity range contains a maximum velocity threshold that is predefined, i.e. could be in the given range). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schroeder to incorporate wherein the maximum velocity threshold is in the range of 40 km/h and 80 km/h, as suggested by Schroeder. Doing so would minimize collision risk, as recognized by Schroeder (Paragraph [0033]).

Regarding claim 6, Schroder discloses the control system of claim 1. Schroeder does not explicitly disclose:
wherein the control circuitry is configured to determine the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle by:
obtaining a velocity of the ego-vehicle;
determining a velocity of the at least one external vehicle; and
determining a difference between the determined velocity of the at least one external vehicle and the obtained velocity of the ego-vehicle, the difference defining the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle.
However, Schroeder suggests:

wherein the control circuitry is configured to determine the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle by:
obtaining a velocity of the ego-vehicle (Paragraphs [0019], [0061], and [0077], i.e. determining the relative velocity of a different vehicle by using an environmental sensor using an implicit method);
determining a velocity of the at least one external vehicle (Paragraphs [0019], [0061], and [0077], i.e. determining the relative velocity of a different vehicle by using an environmental sensor using an implicit method); and
determining a difference between the determined velocity of the at least one external vehicle and the obtained velocity of the ego-vehicle, the difference defining the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle (Paragraphs [0019], [0061], and [0077], i.e. determining the relative velocity of a different vehicle by using an environmental sensor using an implicit method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schroeder to incorporate wherein the control circuitry is configured to determine the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle by: obtaining a velocity of the ego-vehicle; determining a velocity of the at least one external vehicle; and determining a difference between the determined velocity of the at least one external vehicle and the obtained velocity of the ego-vehicle, the difference defining the relative velocity, with respect to the ego-vehicle, of the at least one external vehicle, as suggested by Schroeder. Doing so would minimize collision risk, as recognized by Schroeder (Paragraph [0033]).

Regarding claims 12, the claim(s) recites analogous limitations to claim(s) 4
above, and are therefore rejected on the same premise.


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, as applied to claims 1 and 9, further in view of Christensen (US 10565873).

Regarding claim 5, Schroeder discloses the control system of claim 1. Schroeder further 
discloses:
	wherein the control circuitry is further configured to:
…
	… a determined relative velocity… when comparing the relative velocity with a maximum velocity threshold (Paragraphs [0033] and [0077], i.e. a permitted or predefined velocity range contains a maximum velocity threshold that is predefined, i.e. could be in the given range).
	Schroeder does not disclose:
	…
determine whether or not the at least one external vehicle is an emergency vehicle having one or more active warning devices; and
[avoiding merging with] any emergency vehicle having one or more active warning devices….
However in the same field of endeavor Christensen teaches generating emergency vehicle warnings and automatic control of autonomous vehicles based upon the emergency vehicle warnings (Abstract) and more specifically:
…
determine whether or not the at least one external vehicle is an emergency vehicle having one or more active warning devices (Col. 4 Lines 28-46; Col. 5 Lines 30-61); and
[avoiding merging with] any emergency vehicle having one or more active warning devices (Col. 4 Lines 28-46; Col. 5 Lines 30-61, i.e. Christensen teaches autonomously controlling a vehicle to avoid an emergency vehicle outputting an emergency signal, i.e. disregarding inputs that would cause autonomous actions, e.g. avoiding merging. Schroeder above discloses switching to a congestion pilot mode using relative velocity thresholds)….
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schroeder to incorporate …determine whether or not the at least one external vehicle is an emergency vehicle having one or more active warning devices; and [avoiding merging with] any emergency vehicle having one or more active warning devices…, as taught by Christensen. Doing so would help avoid collisions with emergency responders, as recognized by Christensen (Col. 1 Lines 7-21)

Regarding claims 13, the claim(s) recites analogous limitations to claim(s) 5
above, and are therefore rejected on the same premise.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder, as applied to claim 1, further in view of Shalev-Shwartz et al. (US 2019/0291728, hereinafter Shalev-Shwartz).

Schroder discloses the control system of claim 1. Schroder does not disclose: wherein the 
first time period is the last 60 seconds, and the second time period is the last 60 seconds. 
However in the same field of endeavor, Shalev-Shwartz teaches systems and methods for navigating an autonomous vehicle according to potential accident liability constraints (Paragraph [0002]) and more specifically: wherein the first time period is a last 60 seconds, and the second time period is the last 60 seconds (Paragraph [0189]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schroeder to incorporate wherein the first time period is a last 60 seconds, and the second time period is the last 60 seconds, as taught by Shalev-Schwartz. Doing so would help determine if a leading vehicle is changing lanes, as recognized by Shalev-Schwartz (Paragraph [0189]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T.R./Examiner, Art Unit 3663         
/SZE-HON KONG/Primary Examiner, Art Unit 3661